Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 12/09/15 are acknowledged.
Claims 1-20 were amended. New claims 21-24 were added.
Claims 1-24 are pending and are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/18/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
Response to Amendments/Arguments
Rejection of claims under 35 USC § 103(a) 
Applicant’s arguments (Pages 7-12, filed 11/18/20) with respect to the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2006/0210630 A1) have been fully considered and are persuasive. Based on the unexpected results the rejection is withdrawn. 
Double Patenting Rejections 
Applicant’s arguments (Page 12, filed 11/18/20) with respect to the double patenting rejections over claims 1-89 of US Patent No. 10,272,062 and over claims 1-52 of US Application No. 16/281,235 (the ‘235 Application) have been fully considered. 
Applicant asserts that “the double patenting rejections are provisional in nature and will be addressed once the current claims are in condition for allowance (e.g., by filing any appropriate terminal disclaimer at that time).”  
It is noted that one of the two double patenting rejections was a provisional rejection (over the ‘235 Application). The ‘235 Application issued as US Patent No. 10,736,866 on 08/11/20, after the mailing of the last Office Action (07/09/20). Therefore, the provisional rejection will now be modified to a non-provisional double patenting rejection. 
Applicant did not point out why they disagree with the double patenting rejections. Until such time that terminal disclaimers are filed, the double patenting rejections will be maintained.
Furthermore, in light of the amendment of the instant claims to recite “once-nightly” new double patenting rejections are made. 
Maintained Rejections 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A   

Claims 1-20 are again rejected and new claims 21-24 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-89 of U.S. Patent No. 10,272,062 (the ‘062 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a formulation of gamma-hydroxybutyrate comprising immediate release and modified release portions, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘062 Patent recite a coating comprising a polymer carrying free carboxylic groups and a hydrophobic compound having a melting point equal or greater than 40ºC. 
However, since instant claims recite the transitional phrase “comprising,” one of ordinary skill in the art would know that this phrase allows the inclusion of coatings with polymers carrying free carboxylic groups and hydrophobic compounds having a melting point equal or greater than 40ºC. 
Therefore, instant claims are obvious over claims of the ‘062 Patent and they are not patentably distinct over each other.

Claims 1-20 are again provisionally rejected and new claims 21-24 are also provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-52 of US Patent No. 10,736,866 (the ‘866 Patent). 
.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a formulation of gamma-hydroxybutyrate comprising immediate release and modified release portions, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘866 Patent recite a suspending or viscosifying agent and an acidifying agent which are separate and distinct from the immediate release portion and the modified release portion, and wherein the ratio of gamma-hydroxybutyrate in the immediate release portion and the modified release portion is from 10/90 to 65/35. 
However, since instant claims recite the transitional phrase “comprising,” one of ordinary skill in the art would know that this phrase allows the inclusion of a suspending or viscosifying agent and an acidifying agent. One of ordinary skill in the art would have found it obvious to modify the ratio of gamma-hydroxybutyrate in the immediate release portion and the modified release portion in order to achieve the desired therapeutic efficacy. 
Therefore, instant claims are obvious over claims of the ‘866 Patent and they are not patentably distinct over each other.


New Rejections Necessitated by Amendment
Claims 1-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of copending Application No. 16/419,616 (the ‘616 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to an oral formulation of gamma-hydroxybutyrate, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘616 Application recite that the formulation yields a plasma concentration versus time curve when administered once-nightly at a dose of 4.5 g or 6.0 g approximately two hours after a standardized evening meal substantially as depicted in Figure 12 for the corresponding dose, whereas instant claims do not recite this limitation. 
However, since both sets of claims recite the same modified release formulation of gamma-hydroxybutyrate comprising immediate release and modified release portions, one of ordinary skill in the art would have found the pharmacokinetic profile corresponding to the modified release formulation would be intrinsically present. 
 Therefore, instant claims are obvious over claims of the ‘616 Application and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Please note that a Notice of Allowance in the ‘616 Application was mailed on 12/10/20. However, since the ‘616 Application has not yet issued as a patent, this provisional obviousness-type double patenting rejection is being made. 
Claims 1-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of copending Application No. 16/420,321 (the ‘321 Application) in view of Cook et al. (US 2002/0077334 A1) and Scammell, Thomas E. (“Narcolepsy,” The New England Journal of Medicine 373;27, December 31, 2015, pp. 2654-2662). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a formulation of gamma-hydroxybutyrate, and a method of treating narcolepsy by administering GHB, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claims do not recite opening a sachet containing GHB, mixing the formulation with water, and orally administering the mixture.
Cook et al. disclose stable solutions of gamma-hydroxybutyrate salt for the treatment of narcolepsy (Abstract), including oral formulations in the form of suspensions or powders to be admixed with an aqueous medium ([0063] – [0064], claims 1-2 and 8). Chart 1 and Table 4 disclose mixing and dissolving 1 pouch containing GHB with 2 ounces of water for a final volume of 60 mL ([0083] – [0084]). The treatment of narcolepsy, i.e., daytime sleepiness and cataplexy is disclosed ([0003], [0006], claims 47-49 and 51). 
Scammell discloses that clinicians recognize two types of narcolepsy, Type 1 and Type 2 (Abstract) and that in both types of narcolepsy people have chronic daytime sleepiness (Page 2657). Scammell discloses that cataplexy occurs almost exclusively in type 1 narcolepsy (Page 2655, left hand column, 1st paragraph, Figure 1, Page 2657, left hand column, 1st paragraph). Scammell discloses that sodium oxybate (the sodium nd paragraph; and Page 2660 - Table 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer the formulation of GHB to treat narcolepsy, as recited in the instant claims, in view of the oral stable formulations in the form of suspensions or powders to be admixed with an aqueous medium solutions containing gamma-hydroxybutyrate salt for the treatment of narcolepsy, wherein 1 pouch containing GHB is mixed with water, as taught by Cook et al., and the use of GHB to treat narcolepsy Type 1 and Type 2, as taught by Scammell, and arrive at the claims of the ‘321 Application.
One of ordinary skill in the art would have found it obvious to do so because both sets of claims are drawn to a GHB formulation that is administered once a day.
Therefore, instant claims are obvious over claims of the ‘321 Application in view of Cook et al. and Scammell, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Please note that a Notice of Allowance in the ‘321 Application was mailed on 12/15/20. However, since the ‘321 Application has not yet issued as a patent, this provisional obviousness-type double patenting rejection is being made. 

Claims 1-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/431,219 (the ‘219 Application). 
they are drawn to a formulation of gamma-hydroxybutyrate, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claims recite that a 7.5 g dose of the formulation achieves a mean AUCinf of greater than 340 hrxmicrogram/mL whereas claims of the ‘219 Application do not recite this limitation. 
However, instant claim 9 of the ‘219 Application recites that the mean AUCinf is about 191, 358 and 443 µg.h/mL for the 4.5, 7.5 and 9 g doses, respectively. Therefore, one of ordinary skill in the art would have found the limitation of mean AUCinf obvious.
Therefore, instant claims are obvious over claims of the ‘219 Application and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615